COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


THE GOODYEAR TIRE & RUBBER COMPANY
 AND LIBERTY INSURANCE CORP.
                                                                MEMORANDUM OPINION*
v.     Record No. 1308-05-3                                         PER CURIAM
                                                                   OCTOBER 4, 2005
MICHAEL L. LUCK


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James A.L. Daniel; M. Brent Saunders; Amanda M. Morgan;
                 Daniel, Vaughan, Medley & Smitherman, P.C., on brief), for
                 appellants.

                 No brief for appellee.


       The Goodyear Tire & Rubber Company and its insurer appeal a decision of the Workers’

Compensation Commission finding that (1) Michael L. Luck (claimant) proved he sustained an

injury by accident arising out of and in the course of his employment on August 12, 2003; and

(2) he was not required to market his residual work capacity during the month of October 2003

as a condition of receiving temporary total compensation from October 1, 2003 through

November 3, 2003. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Luck v. The Goodyear Tire & Rubber Co., VWC File No. 215-95-66

(April 28, 2005). We dispense with oral argument and summarily affirm because the facts and




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                            -2-